                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


VONDELLE MONTEZ OVER,

             Plaintiff,

      v.                                            Case No. 19-CV-218

SAMANTHA MARKWARDT, et al.,

             Defendants.


                                      ORDER


      On July 6, 2020, plaintiff Vondelle Montez Over submitted a second motion to

compel the production of discovery. (ECF No. 56.) I denied Over’s previous motion to

compel because the defendants swore they provided him the materials he requested

and because Over failed to comply with the Local and Federal Rule requirement that

he attempt to “meet and confer” informally with the defendants before seeking court

intervention. (ECF No. 53.) I advised Over that if he believed he needed additional

time to complete discovery, he should request an extension of time. (Id. at 3.) Over

did not seek an extension of the discovery deadline, which passed on June 9, 2020.

      In his second motion, Over states that he “in good faith attempted to confer

with the Defendants via mail” to obtain the discovery he seeks. (ECF No. 56 at 1.) He

does not provide a date or time for that purported attempt. He states that the

defendants sent him information only from January 3, 2019, through June 3, 2020,

but did not produce information requested from June 9, 2018, through January 3,




       Case 2:19-cv-00218-LA-NJ Filed 09/15/20 Page 1 of 3 Document 79
2019. (Id. at 1.) He seeks, photographs, medical reports, medical restrictions, and

protocol pertaining to his injury from January 2019. (Id. at 2.) He provides no

explanation for filing his motion well after the June 9, 2020 discovery deadline.

      Defendant Samantha Markwardt opposes Over’s motion. (ECF No. 57.) She

swears she has provided Over “his entire medical file, and the inmate grievances he

filed, incident reports, and a video of the incident at issue in this lawsuit; over 1300

pages of documents in total.” (Id., ¶ 4.) Markwardt also posits that the other

defendants have produced to Over “all of the information he is seeking to compel.”

(Id., ¶ 7.) Counsel for the other defendants confirms Markwardt’s statement and

states that she provided Over “hundreds of pages of medical records and various

Milwaukee County Jail documents that relate to Mr. Over.” (ECF No. 59.) Counsel

also states that she sent Over redacted policies in response to those sought in his

motion to compel. (Id.) Markwardt also disputes that Over attempted to meet and

confer with the defendants and states that Over sent no correspondence to fulfill that

obligation. (ECF No. 57, ¶ 9.)

      The court twice scheduled a telephonic status conference to resolve Over’s

motion. (ECF Nos. 58 & 75.) Both times, however, the court cancelled the conference

after the prison reported that Over was “unavailable.” Given the need for a resolution

of this issue, this order will dispose of Over’s motion without a conference.

      I will deny Over’s motion for much the same reasons I denied his first motion

to compel. According to the defendants’ sworn statements, Over has been provided all

discovery he has requested. That includes the policies mailed to him in response to

                                           2



       Case 2:19-cv-00218-LA-NJ Filed 09/15/20 Page 2 of 3 Document 79
his motion to compel—well after the discovery deadline closed. Over did not reply to

the defendants’ responses in opposition to his motion and therefore does not contest

their statements that they have fully complied with his discovery requests. Nor did

he submit a proper certification showing he complied with the “meet and confer”

requirement of Fed. R. Civ. P. 37(a)(1) and Civil L. R. 37. His mere statement that he

“attempted to confer with the Defendants via mail” is insufficient. See Civil L. R. 37

(“The statement must recite the date and time of the conference or conferences and

the names of all parties participating in the conference or conferences.”). If Over

believes he still does not have the materials he needs to pursue his claims, he must

promptly notify the court.

      Over also is reminded that his responses to the defendants’ motions for

summary judgment are due thirty days from the service date of those motions. That

means his responses and all relevant materials are due by September 23, 2020.

Given Over’s unavailability for the telephone status conferences, he may require

additional time to complete and submit his responses. If so, it is his responsibility to

request an extension of time from the court and provide good cause for granting one.

      THEREFORE, IT IS ORDERED that Over’s motion to compel (ECF No. 56)

is DENIED WITHOUT PREJUDICE.

      Dated in Milwaukee, Wisconsin, this 15th day of September, 2020.

                                               BY THE COURT:

                                               s/Nancy Joseph
                                               NANCY JOSEPH
                                               United States Magistrate Judge

                                           3



       Case 2:19-cv-00218-LA-NJ Filed 09/15/20 Page 3 of 3 Document 79
